Bell, J.
In the case of De Coney's Petition, it was held, in the language of the Revised Statutes, eh. 226, § 5, that “ every jailer shall provide each prisoner in his custody with necessary sustenance, clothing, bedding, fuel and medical attendance, and the court of common pleas shall allow him, out of the county treasury, a reasonable compensation for the support of all prisoners confined on criminal process.” And the opinion was then expressed that since the jailer was compelled by law to incur these expenses, and the law gave him, in terms, a claim against the county, for compensation for the support of all prisoners confined on criminal process, he is not bound to look elsewhere for his pay, in those cases where the statute imposes a liability for these expenses on towns and cities; and that the duty of enforcing that liability rests not on the jailer, but on the county. We have further considered that question, and are now of the opinion that the impressions we then entertained are the sound and reasonable construction of the statute provisions on the subject. We think that the expense of these prisoners was properly paid in the first instance by the county, and that the action of assumpsit is the proper remedy to enforce *304the liability imposed oil towns and cities by other provisions of the statutes.
The claim of the county embraces three classes of cases, (1) cases for violations of the act relative to the police of towns, ch. 113 and 114 of the Revised Statutes; (2) cases of commitments under chapter 116 of the Revised Statutes, for the punishment of idle and disorderly persons; and (3) for violations of the ordinances of the city.
As to the first class, the provisions of the Revised Statutes are clear and unequivocal. Ch. 114, § 9. “ The selectmen may remit fines imposed for violations of this chapter, and costs, and discharge offenders from imprisonment, and the town shall be liable for the prison charges, in case of the offender’s inability.” No such provision is found in the ease of idle and disorderly persons. It is a law in force in all parts of the State alike, and it may be supposed that the expense of enforcing it stands on the common ground of other criminal prosecutions.
There is no provision, so far as we are aware, which subjects cities to the support in jail of those who may be committed for violations of city ordinances. The city council are authorized to pass all such by-laws as the board of police officers are, by the general laws of the State, authorized to put in force, and offences under such by-laws fall in the class of offences included in the chapters relating to police offences. If it should appear that any of the city ordinances are passed in virtue of the powers ordinarily vested in the police officers, the city will be liable for the support of prisoners committed for violations of such ordinances, as in case of other police offences.

Judgment for the plaintiffs, for the amount expended for the support of prisoners committed for police offences.